Title: To George Washington from William Pearce, 22 January 1797 to 28 January 1797
From: Pearce, William
To: Washington, George


                        
                            
                                22-28 January 1797
                            
                        
                        A Meteorological Account of the Weather as kept as Mt Vernon 1797
                        January22 In the morning 37W. cloudy  38; W: Clear 37: W: Clear2336S: Clear38S. Clear36S:E: Clear2437SW Clear42SW Clear42SW clear2534N. clear38NW clear35NW clear2638S. clear40S. clear40SW clear2742S. clear44 S. cloudy44S. cloudy2846SW cloudy48SW cloudy48SW Cloudy
                        
                        
                        Dr. Mansion house for the work of 8 hands amount ⅌ Week48
                            daysJany 28thOne Waggon to and from Alexandria with Plank Iron & Stall1Cr.  By one Cart to Alexr for Still & Leather1" Halling of Timber for the shop & to Dogue Run Barn3" Halling of Hay for Mansion house1" Halling Ivy &c. for the Garden2" Halling of posts 22" Halling of Ice 1 day and at the Mill for  Distillery 1 day2" Halling of Wood6" Picking of holy berries at sandy places4" Working on the old Mill race4" Cutting down corn stalks4" Making of a Sheep shelter1Sorting of (say picking out rotten ones) of  Potatoes5Cutting of Wood9Ridling of Lime & making mortar 348 Dys
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        Dr. Ditchers for the Work of 4 men Amt. ⅌ Week24 daysCr. By cutting & Mauling of Posts23" Working on the old Mill race 124
                        Stock 1 Stud Horse & three Stud Jacks 3 Young Do 10 Jeanets 7 Horses 9
                            Working & 16 Unbroke Mules 15 Cows 8 Sheep fattening Decrease 1 Young Mule Goad by
                            a Cow 1 James Anderson one bushell Turnips.
                        
                        Dr. Muddy Hole for the work of 14 hands Amt. ⅌ Week84
                            DysCr.By halling of wheat to Mill1" Halling out Manure1" Halling of Rails2" Cutting grubing & Clearing up the New road72Sickness Gabriel 6 days Neason 2 days 884
                        
                        
                        
                        
                        
                        
                        
                        Stock 7 Horses 4 Mules 37 Cattle 49 sheep
                        Corn Sent to Mill 8 1/2 bushelsFed to stock3  Do11 1/2Wheat sent to Mill 44 Bushells
                        
                        
                        
                        DysDr. Union Farm for the work of 23 hands Amt. ⅌ Week138Cr. By cutting & mauling 15 days grubing in the Mill Swamp 32 dys in all47" Grubing in the corn field 9 dys Mortoising of Posts 12 dys21" burning of brush 16 dys putting up fencing 20 dys36" Halling Rails & wood 14 dys cutting posts 2 days16" Halling at Mansion house 2 dys, Thrashing Clover seed 6 dys8" Grubing in the new road 6 days cutting of Wood 4 dys 10138
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        Stock 16 horses 6 Mules 68 Cattle Decrease 1 Cow sent to Jas Anderson 120 Sheep
                            14 Year olds & 2 Calves Corn sent to Mill 20 bushells Do fed to Stock 7 1/2 Bushels
                            Oats sent to Mansion house 12 bushels
                        
                        Dr. Dogue Run for the Work of 16 hands amt. ⅌ Week96Cr. By Sawing of Timber for flat rails 12 dys Malling Do 10 dys22" Mortoising posts 2 dys Malling of Do 2 days & Grubing 4650" Cutting of post & rail Timber 10 days10" Halling rails 4 days Do Wood 1 day Do Stalks 16Sickness Lucy 4 days Agnes 2 days Simons 2 896
                        
                        
                        
                        
                        
                        Stock 8 Mules 1 Colt 138 Sheep Corn fed to Stock 5 bushels sent to mill 12
                            bushels & fed & cat. this week 17 Bushels
                        Joseph Cash Do to 25 Lib. Midling flower
                        
                        Dr. River Farm for the work of 27 Hands amt.162Cr. By Loading Cart & halling straw 6 dys Halling wood 2 dys8" Going to mill 1 day Grubing halling & planting Cedars25" Going to Mansion house & returning with Old carts3" Cutting mauling & mortoising posts 33 & attending to Stock 1245Grubing briars & burning Do63Sickness Bridgey 6 days Bet 6 days old Ben 3  days Doll 3 18             Total162
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        Stock 11 Horses & one Colt 11 Mules 84 Cattle 2 Calfs 206 Sheep 10
                            Lambs
                        CornSent to mill  35  Bushels Fed to Horses & Hogs 15DoTo Sheep 5Do55Bushels Used this Week 
                        
                        
                        
                        Mill Grist Dr.Contra Cr.WheatCornMealhomenybranTo Muddy Hole2 1/2By Muddy Farm2 1/2To Union Farm20 3/4" Union Farm15 3/4" Dogue Run12" Dogue Run12" River Farm30" River Farm13      5Toll Corn this Week 5Toll Corn fed to Hogs3
To Muddy Hole44 1/2"  Mansion House25 1/4John Elher Gardner 25 MidlingsDitto 15 Lib. fine flowerJosep. Cash 25 fine flowerJohn Neal 42 Lib. fine flower1 1/2James Anderson1 1/21 1/2
Ditto boy: Daniel   1/4Cooper Miller 2 Boys 1 1/4 70 1/47651 1/2
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        Dr. Cooper by making flower Barrels 12 daysDr.Miller BenCr. By Working at Mansion house1By working on the race Bank3" Working in the Mill 2In All6
                        
                        
                        Dr. Bricklayers & Carpenters for the Work of 9 min Amt.54Cr.By Hewing of Timber for Dogue run Barn13" Hewing of pieces to raise the tumbling Dam3" Getting of Timber for the shop Use5" Sawing Stuff for Sundry Articles6" sawing sleepers for Dogue run Barn &c.2" Halling of Timber to the pit1" Isack & Joe Making New Carts, & axeltrees
                                &c.12Cr. By the Brick Layers Tom Davis & Muckles42" pulling Down the old Chimney & Cleaning
  Bricks4Do fixing a place for the Stills2" Digging of brick Earth 6            In All54
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        Dr. Spinners & Knitters for the work of 15 hands ⅌ Week90Betsy Davis spinning5 Lib. Tow Yarn6Elsy5 Lib. Do yarn6Anny5 Lib. Do Do6Carolina             1 Lib. Do Do2Delia5 Lib. Do Do6Delphia2 Lib. Do Do6Matilda5 Lib. Do Ditto6Judith4 Lib. Stockings Yarn6Kitty2 Lib. sewing Thread6
CharloteKniting2 pair Stockings6Lucy one pr Do6Lame peter 2 pr stockings6Old Sall Nothing6Sickness Dolsy 6 days Caroline 4 Lame Ally 6 Days Doll 62290
                        
                        
                        
                        
                        Dr. Gardeners for the work of 2 men amt.12 dysCr. By Grubing & planting Ivy & Honey
                            Suckle6" Working in Garden 6Frank one day Grubing Herculas 3 days & Siras 3 days Diging of gravel }12